470 S.E.2d 1 (1996)
343 N.C. 289
STATE of North Carolina
v.
Pamela Warlick GRANT.
No. 67A95.
Supreme Court of North Carolina.
May 10, 1996.
Michael F. Easley, Attorney General by Jeffrey P. Gray, Assistant Attorney General, for State.
C.A. Horn, Shelby, for defendant-appellant.
WEBB, Justice.
The only assignment of error brought forward by the defendant is the failure of the court to charge on self-defense. She contends that the evidence that she was suffering from the battered woman syndrome entitled her to such a charge.
The defendant concedes that State v. Norman, 324 N.C. 253, 378 S.E.2d 8 (1989), is contrary to her position. She asks us to overrule Norman.
The arguments the defendant advances as to why evidence that she suffered from the battered woman syndrome entitles her to a charge on self-defense were answered in Norman. We see no reason to change our position.
NO ERROR.
ORR, J., did not participate in the consideration or decision of this case.
*2 PARKER, Justice, concurring.
I concur in the majority opinion; but having authored the majority opinion in the Court of Appeals in State v. Norman, 89 N.C.App. 384, 366 S.E.2d 586 (1988), rev'd, 324 N.C. 253, 378 S.E.2d 8 (1989), I write this separate opinion to note that I am now bound by this Court's precedent in Norman. State v. Norman, 324 N.C. 253, 378 S.E.2d 8 (1989).